Case 1:21-cr-00188-RDM Document17 Filed 02/24/21 Page 1 of 1

AO 4a2 Rev. Wah Arrest Warrant

 

UNITED STATES DISTRICT Court
for the

District of Columbia

United States of America

Vv. )
Paul Allard Hodgkins Case No.

)

)

3: — )

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ Paul Allard Hodgkins == =
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment CG Superseding Indictment O Information © Superseding Information % Complaint
© Probation Violation Petition © Supervised Release Violation Petition | OViolation Notice CO Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1512(c)(2), 2 Obstructing or Impeding Any Official Proceeding and Aiding and Abetting;18 U.S.C.
1752 (a)(1), (2)}/Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority and Impeding or Disrupting Official Functions;

40 U.S.C. 5104(e)(2)-Violent Entry and Disorderly Conduct in Capitol Buildings He _ neon

 

Date: 02/09/2021 “= ™95'00'
: Issuing officer's signature
City and state: Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge
Printed name and title

 

 

 

Return

This warrant was received on (date) zl A ZOeA , and the person was arrested on (date) aI | ZeaZA

at (city and state) Tae ws Ors Fu
Date: 2\\ 1| “Lp'e\ Gr Cat Paget
pon COR _

Printed name and title

 

 

 

 

 
